DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response to restriction requirement and preliminary amendment filed on 8/9/2022.  Claims 10-20 have been cancelled.  New claims 21-31 have been added.  Claims 1-9 and 21-31 are currently pending and have been examined.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 8/9/2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The device of claim 1 and method of claim 27 are within the statutory categories of invention. The medium of claim 21 is not within the statutory categories of invention because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Moreover, the specification notes in paragraph [0100] that communication media includes a carrier wave.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Accordingly, claim 21 is not patent eligible.  However, for the purposes of compact prosecution, the analysis of claim 21 under Step 2 is included below.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 21 and 27 recite: 
1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
training a machine learning model on training data; 
generating, by the machine learning model, a plurality of prediction data records, each prediction data record of the plurality of prediction data records having an associated probability; 
promoting prediction data records of the plurality of prediction data records having an associated probability exceeding a threshold, forming promoted prediction data records; 
combining the promoted prediction data records with the training data, forming new training data; 
re-training the machine learning model on the new training data; 
generating, by the machine learning model, new prediction data records; 
based on the new prediction data records, identifying a real-time condition, wherein the real-time condition requires prompt attention; and 
resolving the real-time condition.

Referring to the bolded limitations above, independent claims 1, 21 and 27 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 21 and 27 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 21 and 27 only recite the commercial interaction of analyzing data records to identify a condition for the purpose, as described in the specification, of identifying fraud.  Accordingly, each of claims 1, 21 and 27 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 21 and 27, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 21 and 27 of a processor and memory does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 21 and 27 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 21 and 27, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using iterative modeling and binary classifiers to identify conditions such as fraud is notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the processor and memory of claims 1, 21 and 27 are known devices, as discussed in paragraph [0053] of the Applicant’s specification which notes “any suitable data processing system” may be used.   Accordingly, claims 1, 21 and 27 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 21 and 27 are not patent eligible.  Dependent claims 2-9, 22-26 and 28-31 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-9, 22-26 and 28-31 merely refine the abstract idea without making an improvement to technology as they only gather and analyze information using conventional techniques (2A2, please see MPEP 2106.05(a)) using known multi-pass modeling (2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 21-24, 27, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kamdar (US 2020/0387760) in view of Dirac (US 2015/0379428).
Claim 1 recites:
A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: (Kamdar, Fig. 3, [0045], processing system 300, processors, 21, memory 34)
training a machine learning model on training data; (Kamdar, Fig. 5, [0050], initial model training; Fig. 10, [0058], machine learning model is trained with an initial training set of features at 1002)
generating, by the machine learning model, a plurality of prediction data records, each prediction data record of the plurality of prediction data records having an associated probability; (Kamdar, Fig. 5, [0051], predictions made in processing loop; Fig. 10, [0058], new feature sets 1004.  Although Kamdar, [0050], discusses feature probability density profiles, Kamdar does not specifically disclose each prediction data record of the plurality of prediction data records having an associated probability.  Dirac, [0245], discusses probability distributions for data set to be used to train a model.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the predictions of Kamdar with the probability of Dirac in order to optimize a model as discussed in Dirac, [0245].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Dirac in Kamdar since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of machine learning and one of ordinary skill in the art would recognize the combination to be predictable.)
promoting prediction data records of the plurality of prediction data records having an associated probability exceeding a threshold, forming promoted prediction data records; (Kamdar, Fig. 5, [0051], predictions trusted to some level of confidence can be used as new training data; Fig. 10, [0058], classification predictions within threshold boundary 1006)
combining the promoted prediction data records with the training data, forming new training data; (Kamdar, Fig. 5, [0051], new training data combined with initial training data; Fig. 10, [0058], initial training data and enhanced training data at 1010)
re-training the machine learning model on the new training data; (Kamdar, Fig. 5, [0051], retrain the model; Fig. 10, [0058], retraining)
generating, by the machine learning model, new prediction data records; (Kamdar, Fig. 5, [0051], when the model has been enhanced, the model can be utilized to analyze data sets during online process 504)
based on the new prediction data records, identifying a real-time condition, wherein the real-time condition requires prompt attention; and (Kamdar, Fig. 5, [0051], when the model has been enhanced, the model can be utilized to analyze data sets to determine a decision result)
resolving the real-time condition.  (Kamdar, Fig. 5, [0051], “the result is then used to perform some immediate result based action”)
Claim 3 recites:
The device of claim 1 wherein the promoting prediction data records comprises: for each respective prediction data record of the plurality of prediction data records, comparing a respective associated probability with a threshold; and (Kamdar, Figs. 6a and 6b, [0052], [0053], decision boundary)
promoting the respective prediction data record to a binary class 1 in response to the respective associated probability exceeding the threshold.  (Kamdar, Figs. 6a and 6b, [0052], positive distance will predict the type associated with +1(Pass); [0002], decision boundaries are utilized to determine a binary decision by a classifier such as, for example, a pass or fail, a yes or no, and the like”)
Claim 4 recites:
The device of claim 3, wherein the operations further comprise: selecting a value for the threshold for the comparing.  (Kamdar, Figs. 6a and 6b, [0052], decision boundary is defined by initial training data)
Claim 5 recites:
The device of claim 1 wherein the promoting prediction data records comprises: for each respective prediction data record of the plurality of prediction data records, comparing a respective associated probability with a top cutoff threshold; (Kamdar, Figs. 6a and 6b, [0052], [0053], margin of boundary with positive distance reading on top cutoff threshold under BRI)
promoting the respective prediction data record to a binary class 1 in response to the respective associated probability exceeding the top cutoff threshold; (Kamdar, Figs. 6a and 6b, [0052], [0053], positive distance will predict the type associated with +1(Pass); [0002], decision boundaries are utilized to determine a binary decision by a classifier such as, for example, a pass or fail, a yes or no, and the like”)
comparing a respective associated probability with a bottom cutoff threshold; and (Kamdar, Figs. 6a and 6b, [0052], [0053], margin of boundary with negative distance reading on bottom cutoff threshold under BRI)
promoting the respective prediction data record to a binary class 0 in response to the respective associated probability failing to exceed the bottom cutoff threshold.  (Kamdar, Figs. 6a and 6b, [0052], [0053], negative distance will predict the type associated with -1(Fail); [0002], decision boundaries are utilized to determine a binary decision by a classifier such as, for example, a pass or fail, a yes or no, and the like”)
Claim 22 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The device of claim 5, wherein the operations further comprise: selecting a value for the top cutoff threshold; and selecting a value for the bottom cutoff threshold.  (Kamdar, Figs. 6a and 6b, [0052], street, which includes positive and negative margins of the boundary, are defined by initial training data)
Claim 7 recites:
The device of claim 1, wherein the operations further comprise: combining the new prediction data records with the plurality of prediction data records.  (Kamdar, Fig. 8, [0054], [0055], training data is combined, and pre-online model enhancement 802 can be performed iteratively until desired classification accuracy is achieved)
Claim 8 recites:
The device of claim 7, wherein the combining the new prediction data records with the plurality of prediction data records comprises: replacing some or all respective prediction data records of the plurality of prediction data records with respective new prediction data records in response to a respective new prediction data record having a record identifier matching a record identifier of a respective prediction data record, to produce prediction result records.  (Kamdar, Fig. 8, [0054], [0055], training data is combined.  Kamdar does not specifically disclose replacing some or all respective prediction data records of the plurality of prediction data records with respective new prediction data records in response to a respective new prediction data record having a record identifier matching a record identifier of a respective prediction data record, to produce prediction result records.  Dirac, [0232]-[0234], discusses modifying the evaluation data set for a respective run of a model includes replacing original PV1 values while retaining original values PV2 and PV3 and inputting the modified evaluation sets to model to obtain predictions.  See also Dirac, [0210], noting results may be combined in any desired fashion.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the training of Kamdar with the replaced data sets used in feature processing optimization of Dirac in order to increase the prediction quality of the model as discussed in Dirac, [0233].) 
Claim 21 recites:
A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: (Kamdar, Fig. 3, [0045], processing system 300, processors; [0060], computer readable storage medium)
training a machine learning model with training data, the training data including a plurality of data records; (Kamdar, Fig. 5, [0050], initial model training; Fig. 10, [0058], machine learning model is trained with an initial training set of features at 1002) 
applying testing data to the machine learning model to generate prediction data records, each respective prediction data record having a respective associated probability value; (Kamdar, Fig. 5, [0051], predictions made in processing loop; Fig. 10, [0058], new feature sets 1004.  Although Kamdar, [0050], discusses feature probability density profiles, Kamdar does not specifically disclose each prediction data record of the plurality of prediction data records having an associated probability.  Dirac, [0245], discusses probability distributions for data set to be used to train a model.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the predictions of Kamdar with the probability of Dirac in order to optimize a model as discussed in Dirac, [0245].)
selectively promoting prediction data records in response to a respective associated probability value of a respective first pass prediction record exceeding a threshold, producing promoted prediction records; (Kamdar, Fig. 5, [0051], predictions trusted to some level of confidence can be used as new training data; Fig. 10, [0058], classification predictions within threshold boundary 1006)
combining the promoted prediction records with at least some data records of the training data, producing new training data; (Kamdar, Fig. 5, [0051], new training data combined with initial training data; Fig. 10, [0058], initial training data and enhanced training data at 1010)
training the machine learning model with the new training data; (Kamdar, Fig. 5, [0051], retrain the model; Fig. 10, [0058], retraining)
generating, by the machine learning model, new prediction data records; (Kamdar, Fig. 5, [0051], when the model has been enhanced, the model can be utilized to analyze data sets)
based on the new prediction data records, identifying a condition requiring prompt attention; and (Kamdar, Fig. 5, [0051], when the model has been enhanced, the model can be utilized to analyze data sets to determine a decision result)
resolving the condition requiring prompt attention.  (Kamdar, Fig. 5, [0051], “the result is then used to perform some immediate result based action”)
Claim 23 recites
The machine-readable medium of claim 22, wherein the operations further comprise: selecting a value for the top cutoff threshold; (Kamdar, Figs. 6a and 6b, [0052], street, which includes positive margin of the boundary, are defined by initial training data)
selecting a value for the bottom cutoff threshold; and (Kamdar, Figs. 6a and 6b, [0052], street, which includes negative margin of the boundary, are defined by initial training data)
adjusting the top cutoff threshold, the bottom cutoff threshold, or both, to reduce bias effects in the machine learning model. (Kamdar, Fig. 6b, [0052], [0053], contract the street, which includes shifting the positive and negative margins of the boundary, to increase model classification accuracy)  

Claim 24 recites:
The machine-readable medium of claim 21, wherein the operations further comprise: after the generating the new prediction data records, applying at least a portion of the testing data to the machine learning model to generate second prediction data records; each respective second prediction data record having a respective associated second probability value; and combining respective second prediction data records with respective new prediction data records, forming prediction result records.  (Kamdar, Fig. 5, [0051]-[0053], model output prediction accuracy, new training data; Figs. 5, 6A, Fig. 8, [0054], [0055], training data is combined, and pre-online model enhancement 802 can be performed iteratively until desired classification accuracy is achieved)
Claim 27 recites:
A method, comprising: (Kamdar, Fig. 10, [0058], method)
receiving, by a processing system including a processor, data for a plurality of interactions; (Kamdar, Fig. 3, [0045], processing system 300; [0049], data)
training, by the processing system, a machine learning model with the at least a portion of the data as training data; (Kamdar, Fig. 5, [0050], initial model training; Fig. 10, [0058], machine learning model is trained with an initial training set of features at 1002)
applying, by the processing system, testing data to the machine learning model to generate prediction records, each respective prediction record having a respective associated probability value; (Kamdar, Fig. 5, [0051], predictions made in processing loop; Fig. 10, [0058], new feature sets 1004.  Although Kamdar, [0050], discusses feature probability density profiles, Kamdar does not specifically disclose each prediction data record of the plurality of prediction data records having an associated probability.  Dirac, [0245], discusses probability distributions for data set to be used to train a model.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the predictions of Kamdar with the probability of Dirac in order to optimize a model as discussed in Dirac, [0245].)
comparing, by the processing system, respective associated probability values of respective prediction records with one or more cutoff thresholds; (Kamdar, Figs. 6a and 6b, [0052], [0053], decision boundary margins)
promoting, by the processing system, respective prediction records in response to the comparing, producing promoted prediction records; (Kamdar, Figs. 6a and 6b, [0052], positive distance will predict the type associated with +1(Pass))
combining, by the processing system, the promoted prediction records with at least some data records of the training data, producing new training data; (Kamdar, Fig. 5, [0051], new training data combined with initial training data; Fig. 10, [0058], initial training data and enhanced training data at 1010)
training, by the processing system, the machine learning model with the new training data; (Kamdar, Fig. 5, [0051], retrain the model; Fig. 10, [0058], retraining)
generating, by the machine learning model, new prediction data records; (Kamdar, Fig. 5, [0051], when the model has been enhanced, the model can be utilized to analyze data sets)
identifying, by the processing system, a condition requiring prompt attention, wherein the identify the condition is based on the new prediction data records; and (Kamdar, Fig. 5, [0051], when the model has been enhanced, the model can be utilized to analyze data sets to determine a decision result)
resolving the condition requiring prompt attention.  (Kamdar, Fig. 5, [0051], “the result is then used to perform some immediate result based action”)


Claim 28 recites:
The method of claim 27, further comprising: removing, by the processing system, the promoted prediction records from the prediction records, producing a remaining prediction records; and (Kamdar, Fig. 8, [0054], feature sets outside the street or outside threshold range depending on how the threshold is defined can be discarded)
removing, by the processing system, the remaining prediction records from the testing data, forming new testing data; and (Kamdar, Fig. 8, [0054], feature sets outside the street or outside threshold range depending on how the threshold is defined can be discarded)
applying, by the processing system, the new testing data, to the machine learning model in a second pass to generate second prediction data records.  (Kamdar, Fig. 8, [0054], training data is combined with the boundary targeted training data to retrain the model)
Claim 30 recites:
The method of claim 27, further comprising: selecting, by the processing system, the one or more cutoff thresholds, to reduce bias effects in the machine learning model.  (Kamdar, Figs. 6a and 6b, [0052]-[0054], street, which includes positive and negative margins of the boundary, are defined by initial training data, to improve model accuracy)
Claim 31 recites:
The method of claim 27, further comprising: applying, by the processing system, at least a portion of the testing data to the machine learning model in a second pass to generate second pass prediction data records; each respective second pass prediction data record having a respective associated second pass probability value; and combining, by the processing system, respective second pass prediction data records with respective first pass prediction data records forming prediction result records.  (Kamdar, Fig. 8, [0054], [0055], training data is combined, and pre-online model enhancement 802 can be performed iteratively until desired classification accuracy is achieved)

Claims 2, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kamdar (US 2020/0387760) in view of Dirac (US 2015/0379428) and further in view of Butler (US 11,276,023).
Claim 2 recites:
The device of claim 1, wherein the identifying the real-time condition comprises identifying a fraudulent retail transaction and wherein resolving the real-time condition comprises retrieving from a retail customer a product related to the fraudulent retail transaction.  (Kamdar, Fig. 2, [0044], transaction processing 95.  Kamdar and Dirac do not specifically disclose identifying the real-time condition comprises identifying a fraudulent retail transaction and wherein resolving the real-time condition comprises retrieving from a retail customer a product related to the fraudulent retail transaction.  Butler, Fig. 1, 3:59-4:32, discusses using machine models for fraud detection with a retailer where if a transaction is fraudulent, details of the transaction are passed to an investigator.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction processing of Kamdar in view of Dirac to include an investigator, who could retrieve the product, as disclosed in Butler, in order to perform a result based action as discussed in Kamdar, [0051].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Butler in Kamdar in view of Dirac since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of machine learning and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 26 recites:
The machine-readable medium of claim 24, wherein the operations further comprise: based on the prediction result records, identifying a suspected fraudulent retail transaction among the training data or the testing data as the condition requiring prompt attention; and retrieving from a retail customer a product related to the suspected fraudulent retail transaction.  (Kamdar, Fig. 2, [0044], transaction processing 95.  Kamdar does not specifically disclose identifying a suspected fraudulent retail transaction among the training data or the testing data as the condition requiring prompt attention; and retrieving from a retail customer a product related to the suspected fraudulent retail transaction. Butler, Fig. 1, 3:59-4:32, discusses using machine models for fraud detection with a retailer where if a transaction is fraudulent, details of the transaction are passed to an investigator.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction processing of Kamdar in view of Dirac to include an investigator, who could retrieve the product, as disclosed in Butler, in order to perform a result based action as discussed in Kamdar, [0051].)
Claim 29 recites:
The method of claim 28, comprising: combining respective second prediction data records with respective new prediction data records, forming prediction result records; (Kamdar, Fig. 8, [0054], online process 504) 
based on the prediction result records, identifying, by the processing system, a suspected fraudulent retail transaction among the training data or the testing data as the condition requiring prompt attention; and (Kamdar, Fig. 2, [0044], transaction processing 95.  Kamdar does not specifically disclose identifying, by the processing system, a suspected fraudulent retail transaction among the training data or the testing data as the condition requiring prompt attention.  Butler, Fig. 1, 3:59-4:32, discusses using machine models for fraud detection.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction processing of Kamdar in view of Dirac to include fraud detection as disclosed in Butler, in order to perform a result based action as discussed in Kamdar, [0051]. 
initiating, by the processing system, a retrieval, from a retail customer, a product related to the suspected retail fraudulent transaction.  (Kamdar, Fig. 5, [0051], “the result is then used to perform some immediate result based action”.  Kamdar does not specifically disclose initiating, by the processing system, a retrieval, from a retail customer, a product related to the suspected retail fraudulent transaction.  Butler, Fig. 1, 3:59-4:32, discusses using machine models for fraud detection with a retailer where if a transaction is fraudulent, details of the transaction are passed to an investigator.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction processing of Kamdar in view of Dirac to include an investigator, who could retrieve the product, as disclosed in Butler, in order to perform a result based action as discussed in Kamdar, [0051].)

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kamdar (US 2020/0387760) in view of Dirac (US 2015/0379428) and further in view of Li (US 2019/0370388).
Claim 9 recites:
The device of claim 7, wherein the combining the new prediction data records with the plurality of prediction data records comprises: averaging respective prediction data records of the plurality of prediction data records with respective new prediction data records, in response to a respective new prediction data record having a record identifier matching a record identifier of a respective prediction data record, to produce prediction result records.  (Kamdar, Fig. 8, [0054], [0055], training data is combined.  Kamdar and Dirac do not specifically disclose averaging respective prediction data records of the plurality of prediction data records with respective new prediction data records, in response to a respective new prediction data record having a record identifier matching a record identifier of a respective prediction data record, to produce prediction result records.  Li, Fig. 4, [0037], discusses matched records identifier 402.  It would have been obvious to a person of ordinary skill in the art to include the matched records identifier of Li in the training data of Kamdar in view of Dirac in order to improve learning via labelled data as discussed in Li, [0016], [0021].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Li in Kamdar as modified by Dirac since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of modeling using machine learning or artificial intelligence and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 25 recites:
The machine-readable medium of claim 24, wherein the combining the respective second prediction records with the respective new prediction data records comprises: averaging respective new prediction data records with respective second prediction data records, in response to a respective second prediction record having a record identifier matching a record identifier of a respective new prediction data record, to form the prediction result records.  (Kamdar, Fig. 8, [0054], [0055], training data is combined.  Kamdar does not specifically disclose averaging respective new prediction data records with respective second prediction data records, in response to a respective second prediction record having a record identifier matching a record identifier of a respective new prediction data record, to form the prediction result records.  Li, Fig. 4, [0037], discusses matched records identifier 402.  It would have been obvious to a person of ordinary skill in the art to include the matched records identifier of Li in the training data of Kamdar in order to improve learning via labelled data as discussed in Li, [0016], [0021].)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: 
Harris (WO 2019/182590) discusses automated machine learning systems, Title.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571 272 6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/EDWARD J BAIRD/Primary Examiner, Art Unit 3692